Citation Nr: 0813131	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  04-08 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to November 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied entitlement to service 
connection for PTSD.  

The claim was remanded in November 2006 by the Board for 
further development.  


FINDINGS OF FACT

1.  In numerous statements and in his August 2004 testimony, 
the veteran reported having experienced several combat-
related stressors and non-combat related stressors while 
serving in the Southwest Asia theater of operations, 
including being subjected to enemy fire, and the evidence 
shows that the veteran served as a Combat Support Chief and 
Logistics man in a unit that was engaged in combat, which is 
consistent with the occurrence of the veteran's claimed 
stressors.

2.  The record contains medical evidence indicating that the 
veteran has PTSD that is due to his corroborated in-service 
stressors.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

The veteran seeks entitlement to service connection for PTSD.  
The veteran contends that he suffers from PTSD due to 
stressors in service and has been diagnosed with PTSD.  

In June 2001, veteran stated that he wished to file for 
service connection for PTSD and would go to the PTSD clinic 
shortly.  A PTSD questionnaire was to follow.  He stated in 
July 2001 that he would send a stressor letter and evidence 
he had been diagnosed with PTSD.  

In a rating decision in September 2001, the RO denied the 
claim as the evidence did not show a confirmed diagnosis of 
PTSD and was inadequate to establish that a stressful 
experience occurred.  The veteran submitted additional 
pertinent evidence in May 2002; as such, the September 2001 
decision did not become final.  38 C.F.R. § 3.156(b) (2007); 
see also Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. 
Cir. 2007).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App 
128 (1997).  If the evidence shows that the veteran did not 
serve in combat during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Further, an opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Under the law currently in effect, a diagnosis of PTSD must 
be rendered in accordance with 38 C.F.R. § 4.125(a), which 
incorporates the provisions of the 4th Edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  An amendment to 38 C.F.R. § 3.304(f), effective May 7, 
2002, which pertains to evidence necessary to establish a 
stressor based on personal assault, does not change the three 
criteria noted above.  

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Service medical records show that at multiple examinations 
during service prior to his service in Southwest Asia his 
psychiatric clinical evaluation was normal.  The reports of 
medical history of record accompanying an examination show 
that the veteran denied having or having had frequent trouble 
sleeping, depression or excessive worry, and nervous trouble 
of any sort.  At a reenlistment examination in February 1991 
his psychiatric clinical evaluation was normal.  In the 
Report of Medical History accompanying an examination in 
August 1997, the veteran denied having or having had frequent 
trouble sleeping, depression or excessive worry, and nervous 
trouble of any sort.  On examination in August 1997, his 
psychiatric clinical evaluation was normal.  

According to the veteran's DD 214, his military occupational 
specialty was Combat Support Chief, Drill Instructor and 
Logistics Man.  

The veteran submitted a copy of his award of the Navy 
Achievement Medal citation for service in Southwest Asia.  
The award was for professional achievement in the superior 
performance of his duties while serving as the Logistics 
Senior Noncommissioned Officer for Marine Medium Helicopter 
Squadron 266, Marine Aircraft Group 26, 3d Marine Aircraft 
Wing, I Marine Expeditionary Force, Fleet Marine Force, 
Pacific from January 1, 1991, to March 8, 1991, in support of 
Operations Desert Shield and Desert Storm.  He was praised 
for his efforts in setting up and handling of three squadron 
moves while in Saudi Arabia.  

In a stressor statement received in May 2002 the veteran 
stated that the event that contributed to his claim for PTSD 
was serving in South West Asia with the 2nd Marine Aircraft 
Wing, and assigned to mobilize the 2nd Marine Division.  

Private medical records received in June 2002 show that for a 
period from August 2000 to April 2002, the veteran complained 
of stress, not being able to sleep, and headache.  The 
assessments were insomnia, nervousness, and muscle tension 
headache; and in September 2001 the assessment included PTSD.

The veteran was seen in a VA primary care clinic in October 
2001 after a year's absence.  He stated that he had memories 
of his time in service although it was not clear whether he 
was ever in combat.  The assessment was rule out PTSD.  His 
symptoms suggested possible PTSD and he was referred for 
evaluation.  

The veteran was screened for PTSD and scheduled for an intake 
evaluation.  He appeared to have problems on his job and at 
home with his marriage.  Stressors were getting along with 
co-workers, difficulty adjusting to change in environment and 
possible unresolved military issues.  He was trying to make 
adjustment to change in the society after 26 years in the 
Marine Corps.  He had some unresolved issues with the 
military and could not seem to let go.  He had family 
problems and did not interact well with his family.  He began 
treatment in individual sessions and group therapy for PTSD.  

The veteran testified in August 2004 at a RO hearing that he 
was first diagnosed with PTSD at a Naval Clinic in 1995-1996.  
A doctor suspected it and sent him to Keesler Air Force Base.  
He was going to be evaluated but since he was about to be 
discharged, he was told just go through the VA.  He claimed 
that he actually put it on his retirement paper when he 
retired and went to do his physical for retirement.  At that 
time he was not placed on any medications.  He was currently 
on antidepression medicine and was being seen at a VA Medical 
Center.  He described his symptoms and the effect on his 
daily activities.  

At the hearing he described his stressors to include being in 
a vehicle and checking the perimeter when the vehicle dropped 
off a sand dune and he was injured.  He stated that they all 
came under constant fire; but the only people in his squadron 
who received the Combat Action Medal were the 15 people that 
he assigned to be with the infantry on temporary duty.  He 
also related that their job was to fly in and drop the 
infantrymen off and come back.  He did a couple of missions 
and on one mission the helicopter came down and the front 
rotor dropped off as it was coming down.  He thought the 
helicopter was going down but the pilot did a good job of 
saving them.  It only broke the front strut and did some more 
damage to the plane.  Additional stressors included sporadic 
fire and when one of service members in his corps killed 
himself.  The veteran felt that he should have seen a sign; 
however, he did not witness the actual suicide.  

VA outpatient treatment records show the veteran was seen 
periodically for medication follow-up and that he was being 
followed in a PTSD clinic.  A diagnosis of PTSD is shown.  

In statements received in October and December 2004, the 
veteran wrote about his stressors.  One of his stressors was 
related to having gone on several combat missions taking 
Marines into the red zone.  However, due to the fact that 
this was an aircraft unit, they did not receive the combat 
action ribbon.  One of his men was hurt in the theater and 
the veteran had visited him in a hospital.  The veteran was 
hurt when a vehicle in which he was riding went off a steep 
hill.  He was also hurt when returning from a night mission 
and the helicopter came down hard and broke the front strut 
that holds the front wheel.  After leaving Southwest Asia, 
one of the Marines that had been with the veteran in 
Southwest Asia died while they were sitting in the ready room 
aboard the USS Inchon in the Mediterranean Sea during March 
of 1992.  In 1996, he granted one of the men in his group 
leave to go home and later the man called him to thank him 
and approximately ten minutes later committed suicide.  In 
1997, one of his section heads died of cancer.  He shared her 
pain and it hurt him to watch what she had to endure.  In 
1998, one of his staff non-commissioned officers called to 
say that he was committing suicide.  The veteran and others 
rushed over and found the serviceman had tried to take his 
life by pills.  Then in 1999, his administration chief 
committed suicide in his room on base.  The veteran went to 
his room and was there when the coroner came and the 
serviceman was carried out.  These were tough losses for him.  

An article obtained from the Internet submitted by the 
veteran discusses the history of Marine Medium Helicopter 
Squadron 266 (HMM266) and shows that the Squadron arrived in 
Southwest Asia on January 4, 1991.  The Squadron provided 
assault support in the form of tactical recovery of aircraft 
and personnel and conducted resupply missions.  The Squadron 
then moved to another location and conducted combat support.  
The veteran also submitted copies of pages from a book (name 
and source unknown) reporting operations and depicting life 
for the personnel of HMM 266 in Saudi Arabia and Kuwait from 
January 1991 to May 1991.  The veteran is included in a 
picture of staff non-commissioned officers and in another 
picture of S-4 Logistics.  The pages also include a copy of a 
local newspaper in North Carolina showing photographs of 
presumably operations and activities during Desert Shield and 
Desert Storm.  

The veteran's personnel records include an evaluation report 
dated in August 1991 that outlines his professional character 
for the period from December 1990 to June 1991.  The report, 
noted as a combat report, acknowledged the veteran's 
exceptional professional knowledge, and noted that the 
veteran facilitated the smooth and orderly flow of the unit 
to Southwest Asia.  The reviewing officer commented that the 
veteran was recommended for the Navy Commendation Medal for 
his performance during deployment to and operations during 
Desert Shield and Desert Storm.  He kept the squadron 
organized through multiple moves in the combat area and 
always got the supplies, transportation and other necessities 
so that the officers could stay in the cockpit and taking 
care of the troops.    

The recommendation in March 1991 for the Navy Commendation 
Medal was made without the combat "V" and no extraordinary 
heroism was recommended.  

The veteran was afforded a VA PTSD examination in August 
2007.  He stated that he had been in Kuwait during Operation 
Desert Storm in 1991 for a period of six months.  His 
military occupational specialty during his overseas tour was 
Logistic chief.  His duties included loading ammunition onto 
planes and alerting gunners to enemy gunfire during 
helicopter missions.  He encountered combat stressors during 
helicopter missions.  These missions included flying soldiers 
out to combat zones and picking up wounded soldiers to return 
them to the base.  During these helicopter flights, the 
veteran was exposed to enemy fire and saw injured soldiers 
being loaded onto the helicopters for transport.  He reacted 
to these situations with extreme fear.  

The examiner noted that the veteran's Criterion A stressor 
was not conceded by the RO for the purpose of the 
examination, but appeared to meet Criterion A1 and A2 for 
PTSD, according to his self-report.  

The veteran ruminated about two other upsetting events that 
occurred in the United States prior to his military 
discharge.  One was the event in 1996 when a soldier had been 
granted leave, and later called the veteran to thank him.  
Ten minutes after that phone call, the soldier called his 
wife and shot himself while he was on the phone with his 
wife.  The other event was in 1998 when another soldier 
attempted to kill himself with a drug overdose.  The veteran 
rushed to the soldier's home, found him and had him 
hospitalized.  The veteran related that he felt responsible 
for these incidents.  He denied reacting to these events with 
extreme fear, helplessness, or horror.  The examiner 
concluded that these stressors did not meet Criterion A2 for 
PTSD.  

The veteran stated that he once saw a psychiatrist as part of 
a post-deployment evaluation following his service in Kuwait.  
However, he did not seek psychiatric treatment during his 
military service.  

The veteran reported that he experienced unpleasant intrusive 
thoughts about his combat experiences and also experienced 
nightmares about being in combat or fired on.  The examiner 
found that the veteran also had symptoms of PTSD related 
avoidance and arousal.  He also had symptoms of other mental 
disorders.  The clinical findings were recorded.  The 
diagnoses on Axis I were chronic PTSD and dysthymic disorder.  
The examiner commented that the veteran had a full range of 
PTSD symptoms secondary to stressors he reported experiencing 
during his military service.  

In this case, the veteran served in the Southwest Asia 
theater of operations and participated in Operation Desert 
Shield in January 1991 and in Operation Desert Storm from 
January to May 1991.  In numerous statements and during his 
August 2004 hearing, the veteran identified several in-
service, combat-related stressors, including being subjected 
to enemy fire.  In addition, the veteran testified and wrote 
in a statement that they all came under constant fire and he 
had gone on combat helicopter missions; however, as he was 
assigned to an aircraft unit and not infantry he had not 
received a Combat Action Medal.  

His service personnel records show that he received the Navy 
Achievement Medal for service in support of Operations Desert 
Shield and Desert Storm.  He served as the Logistics Senior 
Noncommissioned Officer for a Helicopter Squadron.  A history 
of the squadron notes that after arriving in Southwest Asia 
in January 1991 it provided assault support and combat 
support.  An evaluation report for the period from December 
1990 to June 1991 was noted as a combat report and discussed 
the logistical efforts of the veteran in the combat area.  
Thus, during his service in Southwest Asia, he served in 
units that likely saw combat, and in fact, supported an 
infantry unit.  As such, in its role as fact finder, the 
Board finds the veteran to be a very credible witness and 
historian and has accepted his account of the in-service 
combat-related stressors that are corroborated by other 
evidence of record.

In his statements and testimony, the veteran maintains that 
in light of the above, he served in combat.  The Board 
recognizes that the above evidence shows that he supported a 
combat unit and likely participated in combat, but does not 
definitively establish that his personal engagement in 
combat.  The Board concludes, however, that in light of the 
above, it does not need to reach a determination that he 
himself did so.  In Suozzi v. Brown, 10 Vet. App. 307 (1997), 
the Court held that by requiring corroboration of every 
detail, including the veteran's personal participation, VA 
defined "corroboration" far too narrowly.  Id. at 311.  In 
Suozzi, the Court found that a radio log, which showed that 
the veteran's company had come under attack, was new and 
material evidence to warrant reopening a claim of service 
connection for PTSD, despite the fact that the radio log did 
not identify the veteran's participation.  The Court further 
stressed that the evidence favorably corroborated the 
veteran's alleged in-service stressor.  Id.

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court strongly reaffirmed its holding in Suozzi.  In that 
case, the Court stated that the veteran's unit records 
constituted independent descriptions of rocket attacks that 
were experienced by the veteran's unit when he was stationed 
in Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that his presence with 
his unit at the time of the attacks occurred corroborated his 
statement that he experienced such attacks personally, and 
thus his unit records were clearly credible evidence that the 
rocket attacks that he alleges occurred did, in fact, occur.  
Id. at 128-129.

The Board thus finds that the veteran has clearly satisfied 
the third element required for a grant of service connection 
for PTSD, i.e., credible supporting evidence that the claimed 
in-service stressor occurred.  As such, the Board will focus 
on the first two elements, i.e., whether he has been 
diagnosed as having PTSD due to his reported combat-related 
stressors.

In August 2007, the veteran was afforded a formal VA 
psychiatric examination to determine whether he had PTSD.  At 
the outset of the report, the examiner indicated that the 
veteran's claims folder was reviewed prior to the 
examination.  During the examination, the veteran related the 
several combat-related stressors and his reaction to these 
situations.  The examiner discussed his review of the 
veteran's records, interviewed the veteran, and administered 
psychological testing and a mental status examination.  The 
psychologist found that the stressors related to the 
veteran's service during the Southwest Asia theater of 
operations met the criteria for PTSD.  Thereafter, the 
psychologist diagnosed the veteran as having PTSD due to his 
stressors he reported experiencing during his military 
service.  

Thus, the evidence of record shows that a VA examiner has 
diagnosed the veteran as having PTSD due to his combat-
related stressors that took place while he was serving in the 
Southwest Asia theater of operations.  Further, in light of 
the Court's decisions in Pentecost and Suozzi, the Board 
finds that the record contains credible supporting evidence 
that these reported in-service combat-related stressors 
actually occurred.  In light of the foregoing, and in the 
absence of any contradictory medical evidence, the Board 
finds that service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


